DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Status
 Applicants’ response of December 27, 2021, to the non-final action mailed October 15, 2021, has been entered. Claim 8 has been amended, claims 1-3, 9, and 11 have been cancelled, and no claim have been newly added.  Claims 4-8, 10, and 12-29 are pending in this instant application.  Claims 4-7 and 12-20 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected invention, there being no allowable generic or linking claim.   
Claims 8, 10, and 21-29 are under consideration.
Claim Rejections - 35 USC § 103
	In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the 

	The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
	This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
	Claims 8, 10, and 21-29 remain rejected under 35 U.S.C. 103 as being unpatentable over the combination of Islam (RSC Advance, 2016 6 55745-55749), Perez et al. (Macromol. Biosci. 2011, 11, 1426-1431), D’Este (Carbohydrate Polymers 108 (2014) 239-246), and Phopase (Pub. No.: WO 2016/165788; Pub. Date: Oct. 20, 2016p Int. Filing Date: Oct. t, 2015) for reasons of record.
The amended claims recite a hydrogel comprising collagen or CLP-PEG, wherein the collagen-like peptide (CLP PEG) comprises a conjugate of polyethylene glycol
 maleimide and the polypeptide of SEQ ID NO:5 operably fused to one or more
 peptide motifs selected from a group consisting of SEQ ID NO: 6, SEQ ID NO: 8, SEQ ID NO: 12 and SEQ ID NO: 14 wherein the collagen or CLP-PEG is crosslinked into a network using 4-(4,6-Dimethoxy- 1,3,5-triazin-2-yl)-4-methylmorpholinium chloride (DMTMM), and further comprising fibrinogen and a second network of
 2-methacryloyloxyethyl phosphorylcholine (MPC)

	Regarding claims 8, 10, and 21-29, Islam discloses  a collagen like peptide implants  conjugated with 8 armed PEG-maleimide (hexaglycerol) assembled into hydrogels   (abstract and Fig 1(a)) in the shape of a cornea (page 55747 column 1 paragraph 1), wherein the 8-armed PEG-maleimide is described by Perez et al., wherein Perez et al. discloses  a collagen peptide based hydrogel seeded with stem cells is  linked to an 8-armed PEG, wherein the 8-armed PEG is hexaglycerol (abstract and Fig. 1) and 40kDa (page 1427 column 1 paragraph 1 and age 1428 column 1 paragraph 3), wherein the collagen like peptide comprises of SEQ ID No:5 (Supplementary methods – paragraph 1), wherein the CLP-PEG is crosslinked to EDC (page 55746 column 1 paragraphs 1 and 3), wherein it is known to  include a network of 2-methylcryloyoxyethyl phosporylcholine hydrogels for corneal implants (page 55746 column 2 paragraph  1), and wherein  CLP-PEG implants are seeded with human corneal epithelial cells (page 55746 column 2 paragraph  1).  But Islam does not disclose wherein the CLP-PEG is crosslinked to DMTMM or wherein fusion of SEQ ID No: 6, 8, 12, or 14).

	However, in the same field of endeavor of biological scaffold, D’Este disclose the use of DMTMM vs. EDC/NHS (Abstract) in ratio of 0.6 and 0.2 moles (page 240 column 2 paragraph 5).
	Additionally, in the same field of endeavor of hydrogel collagen mimetic peptides for corneal implants (abstract) and a natural biopolymer such as fibrin wherein the total concentration of polymers I the hydrogel is at least 2 wt% (page 7 lines 6-7 and 15-16 and claim 26), Phopase discloses wherein the peptides include such amino acid sequences as 

    PNG
    media_image1.png
    364
    1311
    media_image1.png
    Greyscale
(page 5, lines 1-8) and the concentration of the CLP-PEG is 12% w/w and the molar ratio of the CLP-PEG to crosslinker is 1:.4 ( page 19 lines 30-37)..  It appears that the sequence of 8 of Phopase includes the instantly claimed sequence of 14.

	With regard to the ranges disclosed in claims 22-25, “[g]enerally, differences in concentration or temperature will not support the patentability of subject matter encompassed by the prior art unless there is evidence indicating such concentration or temperature is critical. "[W]here the general conditions of a claim are disclosed in the prior art, it is not inventive to discover the optimum or workable ranges by routine In re Aller, 220 F.2d 454, 456, 105 USPQ 233, 235 (CCPA 1955) (Claimed process which was performed at a temperature between 40°C and 80°C and an acid concentration between 25% and 70% was held to be prima facie obvious over a reference process which differed from the claims only in that the reference process was performed at a temperature of 100°C and an acid concentration of 10%.); see also Peterson, 315 F.3d at 1330, 65 USPQ2d at 1382 ("The normal desire of scientists or artisans to improve upon what is already generally known provides the motivation to determine where in a disclosed set of percentage ranges is the optimum combination of percentages."); In re Hoeschele, 406 F.2d 1403, 160 USPQ 809 (CCPA 1969) (Claimed elastomeric polyurethanes which fell within the broad scope of the references were held to be unpatentable thereover because, among other reasons, there was no evidence of the criticality of the claimed ranges of molecular weight or molar proportions.). For more recent cases applying this principle, see Merck & Co. Inc. v. Biocraft Lab. Inc., 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989); In re Kulling, 897 F.2d 1147, 14 USPQ2d 1056 (Fed. Cir. 1990); and In re Geisler, 116 F.3d 1465, 43 USPQ2d 1362 (Fed. Cir. 1997); Smith v. Nichols, 88 U.S. 112, 118-19 (1874) (a change in form, proportions, or degree "will not sustain a patent"); In re Williams, 36 F.2d 436, 438 (CCPA 1929) ("It is a settled principle of law that a mere carrying forward of an original patented conception involving only change of form, proportions, or degree, or the substitution of equivalents doing the same thing as the original invention, by substantially the same means, is not such an invention as will sustain a patent, even though the changes of the kind may produce better results than prior inventions."). See also KSR Int’l Co. v. Teleflex Inc., 550 U.S. 398, 416 (2007) (identifying "the need for caution in 
	
	It would have been prima facie obvious to one of ordinary skill in the art at the time of filing to combine Islam, Perez et al, D’Este, and Phopase to link the collagen based peptide to an 8-armed PEG, wherein the 8-armed PEG is hexaglycerol (abstract and Fig. 1) and 40kDa (page 1427 column 1 paragraph 1 and age 1428 column 1 paragraph 3) as disclosed by Perez, wherein the crosslinker is DMTMM as disclosed by D’Este, and wherein  the collagen-like peptide is fused to  peptide motifs as disclosed by Phopase as a matter of combining prior art elements according to known methods to yield predicable results, in a collagen like peptide implant conjugated with PEG-maleimide assembled into hydrogels   (abstract and Fig 1(a)) in the shape of a cornea (page 55747 column 1) as instantly claimed, with a reasonable expectation of success.  One of ordinary skill would be motivated to include a collagen like peptide implants conjugated with 8 armed PEG-maleimide (hexaglycerol) assembled into hydrogels   (abstract and Fig 1(a)) in the shape of a cornea (page 55747 column 1) of Perez as Islam discloses the method of Perez to make said conjugate.  One of ordinary skill would be motivated to include the crosslinker DMTMM as DMTNN is more stable over an extended period of time as compared to EDC as evidenced by the teachings of D’Este (page 242 column 1 paragraph 2)  One of ordinary skill would be motivated to include the amino acid sequences of Phopase as the use of these amino acids allows for collagen memetic peptides  that forms a network with greater flexibility, substantial mechanical strength and elastcitity as evidenced by the teaching of Phospase (page 4 lines 8-21).  One who would have practiced this invention 
	Therefore, the claimed invention would have been prima facie obvious to one of ordinary skill at the time of filing.
	
Response to arguments:
	To the extent that Applicants’ argument is pertinent to the standing rejection, they are addressed as follows: 
	Applicants traverse the rejection, arguing D’Este disclose the use of DMTMM to functionalize hyaluronan not the use of DMTMM as a the actual crosslinker in the network of CLP-PEG to one or more peptide motifs. 
	Applicants’ argument have been fully considered.  However, the scope of Applicant’s argument is not commensurate with the scope of base claim 8.  The instant claim recites, “wherein the collagen or CLP-PEG is crosslinked into a network. using 
	Thus, the rejection is maintained for reason of record and foregoing discussion.

Conclusion
No claims are allowed.
	THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 


Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Johann R Richter can be reached on (571) 272-0646. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/ANNA R FALKOWITZ/Primary Examiner, Art Unit 1617